                                           Case 3:20-cv-04638-RS Document 17 Filed 03/26/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    STEVE TRAN,                                          Case No. 20-cv-04638-RS
                                                       Plaintiff,
                                   8
                                                                                             STANDBY ORDER OF DISMISSAL
                                                v.
                                   9

                                  10    TOPCON HEALTHCARE SOLUTIONS,
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The Court has been informed that the above-entitled action has settled. Accordingly, the

                                  14   Court vacates all pretrial and trial dates. The parties are required to file a stipulation of dismissal

                                  15   by April 29, 2021. If a stipulation of dismissal is not filed by that date, the parties are ordered to

                                  16   appear on May 6, 2021, at 1:30 p.m. in Courtroom 3, 17th Floor of the San Francisco

                                  17   Courthouse and show cause why the case should not be dismissed. Failure to comply with this

                                  18   Order may result in dismissal of the case.

                                  19

                                  20          IT IS SO ORDERED.

                                  21

                                  22   Dated: March 26, 2021

                                  23
                                                                                          ______________________________________
                                  24
                                                                                          Richard Seeborg
                                  25                                                      Chief United States District Judge

                                  26

                                  27

                                  28
